                 Case 21-50237-KBO   Doc 5-1   Filed 05/03/21   Page 1 of 5




                                     EXHIBIT A




DOCS_DE:234116.1 57095/002
                 Case 21-50237-KBO             Doc 5-1     Filed 05/03/21       Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                             Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,                              Case No. 19-12153 (KBO)

                                  Debtors.                          (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7                     Adv. Proc. No. 21-50237 (KBO)
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,

                                 Plaintiff,                         Ref. Adv. Docket Nos. 4 and ____

 vs.

 CONTRACTORS STEEL COMPANY,

                                 Defendant.

   ORDER APPROVING SECOND STIPULATION FOR FURTHER EXTENSION OF
      TIME FOR THE DEFENDANT TO ANSWER, MOVE OR OTHERWISE
                    RESPOND TO THE COMPLAINT

                 Upon consideration of the Second Stipulation for Further Extension of Time for
the Defendant to Answer, Move or Otherwise Respond to the Complaint (the “Stipulation”) filed
by the Chapter 7 Trustee and the Defendant; and the Court having reviewed the Stipulation, a
copy of which is attached hereto as Exhibit 1; and good cause appearing for the relief requested
therein, it is hereby ORDERED THAT:
                 1.          The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.
                 2.          This Court retains jurisdiction with respect to all matters arising from or
related to the implementation or interpretation of this Order.




DOCS_DE:234116.1 57095/002
                 Case 21-50237-KBO   Doc 5-1   Filed 05/03/21   Page 3 of 5




                             EXHIBIT 1 TO ORDER




DOCS_DE:234116.1 57095/002
                 Case 21-50237-KBO              Doc 5-1       Filed 05/03/21         Page 4 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                 Case No. 19-12153 (KBO)

                                Debtors.                               (Jointly Administered)

GEORGE L. MILLER, in his capacity as Chapter 7                         Adv. Proc. No. 21-50237 (KBO)
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,

                               Plaintiff,

vs.

CONTRACTORS STEEL COMPANY,

                               Defendant.

    SECOND STIPULATION FOR FURTHER EXTENSION OF TIME FOR DEFENDANT
        TO ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

                  Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant

Contractors Steel Company (the “Defendant,” and together with Plaintiff, the “Parties”), enter

into this Second Stipulation for Further Extension of Time for the Defendant to Answer, Move or

Otherwise Respond to the Complaint (the “Stipulation”) and hereby stipulate and agree as

follows:

         1.       The Parties agree and stipulate that the time within which the Defendant may


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:233551.1 57095/002
                 Case 21-50237-KBO       Doc 5-1     Filed 05/03/21   Page 5 of 5




answer, move, or otherwise plead in response to the Complaint [D.I. 1] in the above-captioned

adversary proceeding is hereby extended to and including June 2, 2021.

        2.       Except as specifically set forth herein, all rights, claims and defenses of the

Parties are fully preserved.

Dated: May 3, 2021                         PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Peter J. Keane
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Andrew W. Caine (CA Bar No. 110345)
                                           Peter J. Keane (DE Bar No. 5503)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email: bsandler@pszjlaw.com
                                                      acaine@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                           Counsel to Plaintiff

                                           and

                                           JENNER & BLOCK LLP

                                           /s/ Angela M. Allen
                                           Angela M. Allen
                                           353 N. Clark Street
                                           Chicago, IL 60654
                                           Tel: 312 840 7218
                                           Fax: 312 840 7318
                                           Email: AAllen@jenner.com

                                           Counsel to Defendant




DOCS_DE:233551.1 57095/002                       2
